Citation Nr: 0612976	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  04-15 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the right knee. 

2.  Entitlement to service connection for a lumbar spine 
disability, including levoscoliosis.

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals, injury of proximal phalanx of second toe, right 
foot, with surgery for hammertoe deformity and neuroma.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from February 1977 to March 
1977.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claims.

2.  Degenerative joint disease of the right knee is not 
related to the veteran's service or his service-connected 
right second toe disability.

3.  A lumbar spine disability, including levoscoliosis, is 
not related to the veteran's service or his service-connected 
right second toe disability.

4.  The veteran's right second toe is slightly plantar flexed 
and causes pain on palpation, limitation of motion, and 
numbness at the tip of the right second toe.  


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the right knee was not 
incurred in or aggravated by service and is not proximately 
due to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1131, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.310 (2005).

2.  A lumbar spine disability, including levoscoliosis, was 
not incurred in or aggravated by service and is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2005).

3.  The criteria for entitlement to an evaluation in excess 
of 10 percent for residuals, injury of proximal phalanx of 
second toe, right foot, with surgery for hammertoe deformity 
and neuroma, have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A (West 2002); 38 C.F.R. § 3.159, 4.1-4.14, 4.71a, 
Diagnostic Codes 5282, 5284 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will notify the claimant and the claimant's representative, 
if any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA 
will attempt to obtain on the claimant's behalf.  They also 
require VA to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA has strictly complied 
with the notification and assistance provisions of the VCAA 
such that the Board's decision to proceed in adjudicating 
these claims does not prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

During the course of this appeal, on March 3, 2006, the Court 
held that the aforementioned notice requirements apply to all 
five elements of a service connection claim, including: (1) 
veteran status; (2) existence of disability; (3) a connection 
between service and disability; (4) degree of disability; and 
(5) effective date of disability.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506, slip op. at 14 (U.S. 
Vet. App. Mar. 3, 2006).  The Court further held that notice 
under the VCAA must inform the claimant that, if his service 
connection claim is granted, a disability rating and 
effective date will be assigned such award.  Id. 

In this case, the RO provided the veteran VCAA notice on his 
service connection claims and claim for an increased 
evaluation by letters dated in June 2003 and July 2003, 
before deciding these claims in a rating decision dated in 
August 2003.  The timing of such notice thus reflects 
compliance with the requirements of the law as found by the 
Court in Pelegrini II. 

The content of these notice letters also reflects compliance 
with the requirements of the law as found by the Court in 
Pelegrini II.  In these letters, the RO acknowledged the 
veteran's claims, informed him of the evidence necessary to 
support those claims, identified the type of evidence that 
would best do so, notified him of VA's duty to assist and 
indicated that it was developing his claims pursuant to that 
duty.  As well, the RO identified the evidence it had 
received in support of the veteran's claims and the evidence 
it was responsible for securing.  The RO noted that it would 
make reasonable efforts to assist the veteran in obtaining 
all other evidence provided he identified the source(s) 
thereof.  The RO also noted that, ultimately, it was the 
veteran's responsibility to ensure VA's receipt of all 
requested evidence.  The RO also advised the veteran to send 
directly to VA all other requested evidence.
 
With regard to the claims for service connection, the content 
of the notice letters do not reflect compliance with the 
requirements of the law as found by the Court in 
Dingess/Hartman.  In such letters, the RO did not provide the 
veteran information on disability ratings or effective dates.  
However, the veteran has not been prejudiced as a result 
thereof.  Bernard v. Brown, 4 Vet. App. at 394.  As noted 
below, grants of service connection are not warranted in this 
case; therefore, any question relating to the appropriate 
disability ratings or effective dates to be assigned such 
grants is rendered moot.  



B.  Duty to Assist

VA also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A.§ 5103A(a), (b), (c) (West 2002).  First, the RO 
secured and associated with the claims file all evidence the 
veteran identified as being pertinent to his claims, 
including service medical records and VA and private 
treatment records.  Second, the RO conducted medical inquiry 
by affording the veteran VA examinations, during which 
examiners discussed the nature, etiology and severity of the 
claimed disabilities at issue in this appeal.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant).  

II.  Analysis of Claims

A.  Claim for Service Connection

The veteran seeks service connection for right knee and 
lumbar spine disorders on the basis that these disorders 
developed secondary to his service-connected right second toe 
disability.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.310(a) (2005); Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (holding that, pursuant to 38 U.S.C.A. § 1110 and 
§ 3.310(a), when aggravation of a veteran's nonservice- 
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).

Service connection may be presumed for arthritis if it is 
shown that a claimant served continuously for 90 days or more 
during a period of war or during peacetime after December 31, 
1946, and such disease manifested to a degree of 10 percent 
within one year from the date of discharge with no evidence 
of record establishing otherwise.  38 U.S.C.A. §§ 1101, 
1112(a), 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2005).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

1.  Right Knee

Post-service medical documents, including VA outpatient 
treatment records dated since 2003 and a report of a VA joint 
examination conducted in August 2003, confirm that the 
veteran currently has degenerative arthritis of the right 
knee.  The question is whether this condition is related to 
the veteran's service or his service-connected right second 
toe disability.  (Given the veteran's length of service, he 
is not entitled to a presumption of service connection for 
the arthritis if it manifested to a compensable degree within 
a year of his discharge from service.)

During the veteran's brief period of service, from February 
1977 to March 1977, the veteran did not report or receive 
treatment for right knee problems.  He first reported such 
problems in the early 1990s, during a VA outpatient treatment 
visit.  Since then, one medical professional has addressed 
whether the arthritis of the veteran's right knee is related 
to his service or service-connected right second toe 
disability.

In August 2003, during a VA joints examination, a VA examiner 
opined that the injury to the right lower extremity, gout and 
a genuvalgum deformity, rather than the service-connected 
right foot disability caused the arthritis of the veteran's 
right knee.  He based this opinion on a history of a pre-
service right foot injury and no 
in-service knee or right hip injuries, evidence of arthritis 
in the veteran's right hip and knee joints, but not in his 
left hip and knee joints, and frequent gout attacks in his 
right ankle and right foot. 

There is no other medical opinion of record.  To prevail in 
this case, the record must include competent evidence 
establishing the existence of a current disability resulting 
from service.  In this case, the veteran has submitted no 
evidence other than his own assertions establishing that 
degenerative joint disease of the right knee is related to 
his service-connected right second toe disability.  These 
assertions are insufficient to establish the necessary nexus 
in this case as the record does not reflect that the veteran 
possesses a recognized degree of medical knowledge to render 
a competent opinion on causation.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (holding that laypersons are not 
competent to offer medical opinions).  

In the absence of a competent nexus opinion, the Board 
concludes that degenerative joint disease of the right knee 
was not incurred in or aggravated by service.  The evidence 
is not in relative equipoise; therefore, the veteran may not 
be afforded the benefit of the doubt in the resolution of his 
claim.  Rather, as a preponderance of the evidence is against 
the claim, it must be denied.

2.  Lumbar Spine

Post-service medical documents, including reports of VA spine 
and joint examinations conducted in August 2003, confirm that 
the veteran currently has levoscoliosis.  The question is 
whether this condition is related to the veteran's service or 
his service-connected right second toe disability.  

During service, the veteran did not report or receive 
treatment for low back problems.  He first reported such 
problems in the early 1990s, during a VA outpatient treatment 
visit.  Since then, one medical professional has addressed 
whether the veteran's back symptoms are related to his 
service or service-connected right second toe disability.

In August 2003, during VA spine and joints examinations, a VA 
examiner opined that the veteran's back symptoms were more 
related to his right hip condition, which was not related to 
the veteran's service-connected right foot disability.  

There is no other medical opinion of record.  Again, the 
veteran has submitted no evidence other than his own 
assertions establishing that levoscoliosis or any other 
lumbar spine disability is related to his service-connected 
right second toe disability.  Under Espiritu, 2 Vet. App. at 
494-95, these assertions are insufficient to establish the 
necessary nexus in this case. 

In the absence of a competent nexus opinion, the Board 
concludes that a lumbar spine disability, including 
levoscoliosis, was not incurred in or aggravated by service.  
The evidence is not in relative equipoise; therefore, the 
veteran may not be afforded the benefit of the doubt in the 
resolution of his claim.  Rather, as a preponderance of the 
evidence is against the claim, it must be denied.

B.  Increased Evaluation

The veteran claims entitlement to an increased evaluation for 
his right second toe disability.  He alleges that the 10 
percent evaluation currently assigned this disability does 
not accurately reflect the severity of all symptomatology 
associated therewith.  He contends that this symptomatology 
affects both of his feet, ankles, knees and hips and his back 
and has necessitated three foot surgeries.  The veteran's 
representative requests the Board to give the veteran the 
benefit of the doubt in the resolution of his claim.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  If two evaluations noted in the rating schedule are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower evaluation will be assigned.  38 C.F.R. § 4.7 (2005).  
 
Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate or "staged" 
evaluations may be assigned for separate periods of time 
based on the facts found.  Fenderson v. West, 12 Vet. App. 
119, 125-126 (1999).  In other cases, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like. 
38 C.F.R. § 4.40, 4.45 (2005).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45 (2005); see also DeLuca v. Brown, 8 Vet. App. at 206-7 
(holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or maligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2005).  

The RO has evaluated the veteran's right second toe 
disability as 10 percent disabling pursuant to Diagnostic 
Code (DC) 5282.  DC 5282, which governs ratings of hammer 
toes, provides that a noncompensable (zero percent) 
evaluation is assignable for single hammer toes.  A 10 
percent evaluation is assignable for hammer toe affecting all 
toes, unilateral without claw foot.  38 C.F.R. § 4.71a, DC 
5282 (2005).

The RO has also considered whether the veteran is entitled to 
an increased evaluation under DC 5284.  This DC provides that 
a 10 percent evaluation is assignable for moderate foot 
injuries.  A 20 percent evaluation is assignable for 
moderately severe foot injuries.  38 C.F.R. § 4.71a, DC 5284 
(2005).

Evaluations in excess of 10 percent are also assignable if 
the evidence establishes that the disability involves severe 
acquired flatfoot or moderately severe malunion or nonunion 
of the tarsal or metatarsal bones, or causes a certain degree 
of acquired claw foot (pes cavus).  See 38 C.F.R. § 4.71a, 
DCs 5276, 5278, 5283 (2005).  

Based on the aforementioned criteria and for the reasons 
explained below, the evidence establishes that the veteran's 
right second toe disability picture does not more nearly 
approximate the criteria for an evaluation in excess of 10 
percent under any of the previously noted or otherwise 
applicable DCs.

Prior to service, in December 1976, the veteran underwent 
surgical correction of a hammer toe deformity, or more 
specifically, a partial resection of the second distal 
proximal phalanx of the right foot.  Following the surgery, 
in January 1977, an examiner noted that the veteran's hammer 
toe was straight and completely comfortable and healed and 
that the veteran could discard his crutches and resume all 
normal activity.  

During his first month of service, while training, the 
veteran felt pain in his right foot.  X-rays revealed jamming 
of the second proximal phalanx against the middle phalanx.  
This condition necessitated his discharge from service in 
March 1977.  

In April 1977, a private physician noted a slight diversion 
laterally at the second right proximal interphalangeal joint 
and indicated that the veteran must have sprained or 
stretched the ligament at such joint.  He further indicated 
that there was no reason why such condition would not heal 
and that, in a short time, the veteran would be able to 
resume all normal activities.  By the end of the month, 
however, the veteran continued to complain of pain in the 
affected toe and, during a visit to a VA hospital, a 
physician again noted that there appeared to be a surgical 
defect shown on x-rays. 

Beginning in 1991, the veteran indicated that his right 
second toe was becoming more painful.  During outpatient 
treatment visits, VA physicians noted a hammertoe deformity 
of the right second toe and Morton's neuroma of the right 
second interspace.  These conditions necessitated a 
neurectomy and an arthroplasty of the right second toe, 
during which a surgeon placed a steel pin in the veteran's 
toe, in February 1992.  Thereafter, the veteran healed well.  

Later in 1992, months after the surgery, the veteran began to 
complain of pain and/or swelling in his feet, ankles, knees, 
hips and back.  Physicians attributed such pain to venous 
stasis, gouty arthritis, sinus tarsi syndrome, a possible 
chronic ankle sprain, varicose veins, bilateral pes planus, 
bilateral foot deformities, degenerative joint disease of the 
knees and right hip, occlusive disease of the lower 
extremities bilaterally, levoscoliosis, and morbid obesity.  
No physician related this pain to the veteran's service-
connected right second toe disability.  

Occasionally, the veteran also complained of pain in his 
right first, second and fourth toes and a painful scar at the 
site of the February 1992 surgery.  Physicians attributed the 
right first and fourth toe pain to a right first bunion 
deformity, a right first hallux abducto valgus deformity, a 
plantar flexed right fourth toe, and callosities, not to the 
service-connected right second toe disability.  In July 1993, 
the veteran underwent surgery on his right first and fourth 
toes.  There is no indication in the record that the service-
connected right second toe disability caused the right first 
and fourth toe deformities, which in turn necessitated the 
surgery.  

Since then, during VA outpatient treatment visits and VA 
examinations conducted in April 1997, August 2003 and October 
2004, VA physicians and examiners have attributed the 
following symptomatology to the veteran's service-connected 
right second toe disability: well-healed scars on the right 
second toe, a slightly plantar flexed toe, pain on palpation 
of the toe, some limitation of motion, and paresthesia at the 
tip of the toe.  

These symptoms are contemplated in the 10 percent evaluation 
assigned the veteran's right second toe deformity under DC 
5282.  A 10 percent evaluation is the maximum evaluation 
allowed under this DC.  To be assigned a higher evaluation, 
the evidence must establish that symptoms of the veteran's 
right second toe disability constitute severe flatfoot, 
clawfoot or a moderately severe foot injury.  The evidence 
does not so establish in this case.  Rather, such evidence 
shows that most of the veteran's complaints of toe and foot 
pain are attributable to other medical conditions, from which 
the veteran suffers and, as previously indicated, no medical 
professional has related such conditions to the veteran's 
service-connected right second toe disability.  

The rating schedule is designed to accommodate changes in 
condition; therefore, the veteran may be awarded an increased 
evaluation in the future should his right second toe 
disability picture change.  See 38 C.F.R. § 4.1.  At present, 
however, the 10 percent evaluation assigned that disability 
is appropriate given the evidence of record.

Based on the foregoing, the Board concludes that the criteria 
for an evaluation in excess of 10 percent for the veteran's 
right second toe disability have not been met. In reaching 
this decision, the Board considered the complete history of 
the disability at issue as well as the current clinical 
manifestations and the effect this disability has on the 
earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2005).  In addition, the Board considered the applicability 
of the benefit-of-the-doubt doctrine, but as there was not an 
approximate balance of positive and negative evidence of 
record, reasonable doubt could not be resolved in the 
veteran's favor.  Rather, as a preponderance of the evidence 
is against this claim, the claim must be denied.


ORDER

Service connection for degenerative joint disease of the 
right knee is denied.

Service connection for a lumbar spine disability, including 
levoscoliosis, is denied.

An evaluation in excess of 10 percent for residuals, injury 
of proximal phalanx of second toe, right foot, with surgery 
for hammertoe deformity and neuroma is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


